                                                                                                  ' 'V>
        Case 3:20-cv-00775-BAJ-SDJ               Document 1-2         11/16/20 Page 1 of 3
 vs                                                       21st judicial district court

                                        CIVIL                                                   >dM
                                                          PARISH OF LIVINGSTON
 WALMART, INC.,
 ABC INSURANCE COMPANY                                    STATE OF LOUISIANA


                                   PETITION FOR DAMAGES

        NOW INTO COURT, come petitioner, WILL DUNN, resident ofthe full age of

 majority and domiciled in Livingston Parish, State of Louisiana, through undersigned
                                                                                               CSS        >
                                                                                               g          3P-0 *'<-
                                                     1.                              CO                   y£rr\    >'


        Herein made defendants are:
                                                                                     3/         - cSi'rn
                                                                                      o1
                A. WALMART, INC., on information and belief, is a legal corpora^
                                                                                      33
                                                                                                3 ||°
                                   '                                                            r°
                                                                                                 i«
                                                                                                           <'3^1
                                                                                      35
                                                                                                 co        e
                organized and existing under the laws and State of Louisiana.                    o         7C

                B. ABC INSURANCE COMPANY, on information and belief, is a legal

                corporation, organized and existing under the laws and State ofLouisiana.

                                                     2.


        The defendants herein, WALMART, INC., and ABC                                                 .

 INSURANCE COMPANY, are individually, jointly and in soiido indebted unto plaintiff for

 such damages as are reasonable in the premises, together with legal interest thereon, from the


 date ofjudicial demand until paid, and for all costs of their proceedings, for the following non

 exclusive reasons.

                                                     3.


        On or about July 31, 2019, an accident occurred involving defendants,

 WALMART, INC., and ABC INSURANCE COMPANY; and petitioner WILL DUNN.

                                                4.


        The accident herein sued upon occurred in Livingston Rouge Parish, when the plaintiff


 entered the warehouse door of facility number 2822 hi an attempt to unload merchandise, as part


' of his job, on to a shopping isle of WALMART, INC. As the plaintiff was entered said


 warehouse door, there was an unidentified object that fell from within the store and struck


 plaintiff with severe force. Petitioner believes the object to be a deer stand.
                                                                                           EXHIBIT A
          As a result
          Case        of the sudden and unforeseen
                 3:20-cv-00775-BAJ-SDJ             incident, petitioner,
                                                 Document     1-2 11/16/20     Pagesustained
                                                                         WELL DUNN  2 of 3

 serious injuries to his person, causing him to seek medical attention and treatment


                                                   6.

          At the time and on the occasion in question, WALMART, INC., failed to use ordinary

, care by various acts and omissions, including the following, each of which singularly or in

 combination with others, was a proximate cause of the occurrence in question:

          1.      In Ming to keep a proper lookout;

          2.      hi failing to maintain control of the equipment/merchandise;

          3.      In Ming to take necessary actions to avoid the incident;


          4.      In Ming to properly inspect merchandise for customer safety; and


          5.      All other acts of negligence which may be proven through discovery or at the trial

                  of this matter.


                                                    7.


          Petitioner alleges, on information and belief the defendants, owns the


 equipment/merchandise in the accident sued upon herein; ABC INSURANCE COMPANY,
      v




 issued a policy of liability insurance to defendant, WALMART, INC which policy covered

 such acts of negligence and said policy was in foil force and effect on foe date and at foe time of


 foe accident herein sued upon..


                                                    8.


          As a result of foe accident herein sued upon, petitioner, WILL DUNN, sustained serious


 damages including, but not limited to:


          a.   pain-from incident;


          b.   pain, mental, anguish and suffering (past, present, and future);


          c.   lost wages (past, present, and future);


          d.   property damage;


          e.   loss of enjoyment of life;
                                                                                         EXHIBIT A
          f.   and any and all other damages that may be proven through discovery or at the trial of
       Case   3:20-cv-00775-BAJ-SDJ
       Petitioner                           Document
                  has not been compensated for          1-2
                                               the damages     11/16/20
                                                           sustained        Page
                                                                     as a result     3 ofaccident
                                                                                 of the    3

herein sued upon.


                                                    10.


       Petitioner specifically pleads the doctrine of res ipsa loquitur.

                                                    11.


       Petitioner request that all expert fees incurred by plaintiff be taxed as costs.




       WHEREFORE,- premises considered, petitioner prays, that a copy of this petition be


served upon the defendants in the manner prescribed by law and that, after due proceedings are


had and after all legal delays, there be judgment in favor ofpetitioner, WILL DUNN, and

against defendants, WALMART, INC., and ABC INSURANCE COMPANY, individually,


jointly and in solido, for such damages as are reasonable in the premises, together with legal

interest thereon, from the date ofjudicial demand until paid, for all costs of these proceedings


and for all other and further relief to which plaintiff may be entitled.




                                           RESPECTFULLY SUBMITTED:

                                           THE LAW OFFICES OF DEDRICK A. MOORE

                                                          /
                                           BY:
                                           DEDRICK A. MOORF
                                  ••       Bar Roll No, 30329
                                           4962 Florida Blvd, 4th Floor
                                           Baton Rouge, Louisiana 70806
                                           Office: (225)412-0412
                                           Fax:    (225)412-0414


PLEASE HOLD SERVE;


WALMART, INC
Through their Registered Agent of Service:                                       Pi
CT CORPORATION SYSTEM                  •                                           A
3867 PLAZA TOWER DR.                   •
BATON ROUGE, LA 70816
                                                                                       2^
                                                                                          put&Clerk of Court

ABC INSURANCE COMPANY




                                                                                            EXHIBIT A
